Case 1:20-cv-01493-TWP-DLP 49Do4-2oo4-CT-o1
                           Document 1-1 Filed 05/26/20 Page 1 of 4 PageID
                                            4290                           #: 4/21/2020
                                                                        Filed: 5        4:24 PM
                                                                                                                                     Clerk
                                           Marion Superior Court,     Civil Division   4                            Marion County, Indiana




STATE OF INDIANA                      )                    IN   THE MARION SUPERIOR/CIRCUIT COURT
                                      )SS:
COUNTY OF MARION                      )                    CAUSE NO.:

JIMMIE JOHNSON, JR,                              )

                                                 )

       Plaintiff,                                )

                                                 )

V.                                               )         JURY TRIAL REQUESTED
                                                 )

JOHN DOE and                                     )

NAVISTAR,        INC.,                           )

                                                 )

       Defendants.                               )




                                          COMPLAINT FOR DAMAGES

       Plaintiff,   Jimmie Johnson,          Jr.     (“Plaintiff”),   by counsel, Matthew          T.   Kavanagh, for   his


Complaint for Damages against the Defendants, John Doe and Navistar,                           Inc., respectfully   shows

the Court the following:


                                           Facts     Common t0 All Counts

        1.        At all times relevant hereto, Plaintiffwas a resident of the City of Milwaukee, County

0f Milwaukee, State of Wisconsin.


       2.         At   all   times relevant hereto, John        Doe was an employee of Navistar,          Inc.


       3.         At   all    times relevant herein, Navistar,            Inc.,   was a Delaware Foreign For-Proﬁt

Corporation registered in the State 0f Indiana.


       4.         At   all   times mentioned herein, in the City of Indianapolis, County of Marion, State of


Indiana, there   was a public thoroughfare commonly known                     as Interstate 465.


       5.         On   0r about    May     10,   2018, Plaintiff was driving a semi-truck northbound 0n 465,


when his     semi-truck broke down.




                                                     EXHIBIT A
Case 1:20-cv-01493-TWP-DLP Document 1-1 Filed 05/26/20 Page 2 of 4 PageID #: 6




            6.     Plaintiff requested a       tow truck from a dispatch and Navistar,          Inc,   was contacted           t0


provide assistance to       Plaintiff. Navistar, Inc., sent their       employee John Doe       to the location        Where

Plaintiff’s semi-truck      had broken down 0n           Interstate 465.


            7.     While on a narrow shoulder 0n               Interstate 465,   John Doe   partially lifted Plaintiff’s


semi-truck, While Plaintiff was        still   inside his semi-truck, onto his    tow truck and proceeded to move

the semi-truck to a      ramp with a wider shoulder on Interstate 465 so he could ﬁnish securing the semi-

truck onto the Navistar      tow   truck.


            8.     After John    Doe ﬁnished moving             Plaintiff” s semi-truck,   John Doe remained inside

his   tow   truck, at   which time   Plaintiff opened the       door and exited his semi-truck and        fell   due    t0 the


dangerous condition John Doe had created.


            9.     As    a result 0f John Doe’s instructions and direction, Plaintiff sustained signiﬁcant


injuries.


                                               Count I — Negligence bv John Doe

            10.    Plaintiff   reafﬁrms and incorporates paragraphs one (1) through nine (9) as                     if fully



restated herein.


            11.    John Doe owed Plaintiff a duty               to exercise reasonable care in maintaining                    and

moving      Plaintiff s semi-truck    on    Interstate   465   in a reasonably safe   manner.


            12.    John Doe knew, 0r by the exercise 0f reasonable care should have known, 0f the

dangerous condition created by towing Plaintiff s vehicle While the Plaintiff was                      still   inside   it.




            13.    John Doe     failed to exercise reasonable care           by inadequately protecting           Plaintiff


against the dangers created          by the    risk   of towing   Plaintiff’s vehicle   while the Plaintiff was           still



inside   it.
Case 1:20-cv-01493-TWP-DLP Document 1-1 Filed 05/26/20 Page 3 of 4 PageID #: 7




          14.        John Doe committed one or more 0f the following                          acts and/or omissions     0f


negligence:


                a)   John Doe        failed to   warn    of the potential danger posed by the dangerous
                                                        Plaintiff
                     condition of staying in his vehicle while it was being towed;


                b)   John Doe        failed to   check and/or modify the dangerous condition prior to towing
                     Plaintiff’ s vehicle;



                c)   John Doe        failed to   implement proper safety and/or maintenance procedures;


                d)   John Doe violated applicable ordinances, codes, and                  state   laws applicable to the
                     use of a tow truck;


                e)   John Doe failed to otherwise move the Plaintiffs vehicle in a reasonably safe
                     condition.


          15.        As     a direct and proximate result of John Doe's negligence and breach 0f duties,


Plaintiff sustained severe             and recurring      injuries,   Which have caused him        pain, suffering, and


emotional       distress.


          16.        As     a direct and proximate result of John Doe’s negligence, Plaintiff was required


to seek   medical treatment from various health care providers, has incurred medical expenses as a


result thereof,      and    may    incur medical expenses in the future.


                                       Count     II   — Vicarious     Liabilitv 0f Navistar, Inc.


          17.        Plaintiff     reafﬁrms and incorporates paragraphs one             (1)   through sixteen (16) as   if



fully restated herein.


          18.        At    all   times relevant herein, Navistar,       Inc.,   employed Defendant John Doe.

          19.        Navistar, Inc.,      is   vicariously liable under the doctrine of Respondeat Superior for


the negligent acts and/or omissions committed                  by John Doe.
Case 1:20-cv-01493-TWP-DLP Document 1-1 Filed 05/26/20 Page 4 of 4 PageID #: 8




          20.      As   a direct and proximate result of one or                 more of    the foregoing acts and/or


omissions 0f negligence on the part 0f John Doe, Plaintiff sustained injuries of a personal and


pecuniary nature.


          21.      As   a direct and proximate result 0f John Doe’s negligence, Plaintiff was required


to seek    medical treatment from health care providers, has incurred medical expenses as a result


thereof,   and   may   continue to incur future medical expenses.


          22.      As   a direct and proximate result 0f John Doe’s negligence, Plaintiff experienced


mental anguish, emotional         distress,   and pain and suffering,            all   0f which   may   continue for an


indeﬁnite period


          WHEREFORE,         Plaintiff,   Jimmie Johnson,      Jr.,   by counsel, Matthew         T.    Kavanagh, prays

for judgment against Defendants,          John Doe and Navistar,            Inc., in   an amount commensurate with


his injuries     and damages, for any and         all   pre-judgment interest calculated daily according t0


Statute, for the cost     of this action, for   trial   by jury, and       for all other reliefjust    and proper   in the


premises.




                                                         Respectfully submitted,


                                                         SCHILLER LAW OFFICES, LLC


                                                         /S/Matthew        T.Kavanagh
                                                         Matthew      T.   Kavanagh
                                                         Attorney No. 34393-49
                                                         SCHILLER LAW OFFICES, LLC
                                                         210 E. Main Street
                                                         Carmel, IN 46032
                                                         Telephone: 3 17-578-2100
                                                         Facsimile: 3 17-578-1 146
                                                         E-Mail: mkavanagh@schillerlawofﬁces.com
                                                         Attorneyfor the Plaintiﬁ’
